Filed 7/27/21 P. v. Mertz-Watson CA2/6

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE OF THE STATE                                       2d Crim. No. B307405
 OF CALIFORNIA,                                             (Super. Ct. No. 2019017863)
                                                                 (Ventura County)
 Plaintiff and Respondent,

 v.

 LYNDSI REID MERTZ-
 WATSON,

      Defendant and Appellant.



       Lyndsi Reid Mertz-Watson appeals the judgment entered
in case number 2019017863 after she pleaded guilty to battery on
a peace officer (Pen. Code,1 (§ 243, subd. (c)(2)). Appellant also
pleaded guilty in case number 2019022590 to destroying jail
property (§ 4600, subd. (a); count 1) and vandalism (§ 594, subd.
(b)(1); count 2). At a joint disposition hearing, the trial court


      All statutory references are to the Penal Code unless
         1

otherwise stated.
sentenced appellant in case number 2019022590 to an aggregate
term of 19 months in county jail with full credit for time served.
In case number 2019017863, the trial court designated the
battery offense as a misdemeanor and placed appellant on
probation with terms and conditions including that she pay
$3,145.25 in victim restitution to the Ventura County Sheriff’s
Department. Appellant contends the condition requiring her to
pay victim restitution must be stricken because it is based upon
the conduct for which she was convicted in case number
2019022590. We affirm.
            FACTS AND PROCEDURAL HISTORY2
    Battery On a Peace Officer (Case Number 2019017863)
       On June 2, 2019, appellant’s mother Patty Jones called 911
and reported that appellant, who lived with her and was being
treated for bipolar disorder, had lunged at her and threatened to
hit her. When Simi Valley Police Officer Shane Johnson and his
partner responded to the residence, Jones stated that appellant
had stopped taking her prescribed medication and had recently
used methamphetamine. Officer Johnson contacted appellant in
her bedroom and tried to speak with her. Appellant told the
officer to get out of her room. When he did not do so, she struck
him on the cheek and nose, causing a nosebleed.
       Appellant was charged with battery on a peace officer and
pleaded not guilty. On June 20, 2019, defense counsel declared a
doubt as to appellant’s competency. Following an evaluation, the
court declared appellant incompetent to stand trial and ordered
her placed under a mental health civil commitment for a
maximum period of two years.

      2Because appellant pleading guilty prior to a preliminary
hearing, the relevant facts are derived from the probation report.




                                2
            Destroying Jail Property and Vandalism
                    (Case Number 2019022590)
       On July 26, 2019, appellant was placed in a visitor’s room
while in custody in the Ventura County jail. She repeatedly hit
the protective glass with the phone handset. The protective glass
was severely cracked and the phone handset was dented and
broken into several pieces. Appellant was handcuffed, but
managed to remove the handcuffs and broke them in the process.
Appellant’s actions caused a total of $3,145.25 in damage.
                      Disposition/Sentencing
       On July 9, 2020, appellant was found competent to stand
trial in both cases. At a July 16, 2020 joint disposition hearing
held before Judge David Hirsch, appellant pleaded guilty to the
battery charged in case number 2019017863, and to destroying
jail property and vandalism in case number 2019022590.
       The August 7, 2020 sentencing hearing was held before
Judge Anthony Sabo. At the outset of the hearing, appellant
waived her right to be sentenced by Judge Hirsch pursuant to
People v. Arbuckle (1978) 22 Cal.3d 749. The prosecution
subsequently indicated it was requesting $3,145.25 in victim
restitution based on the damage appellant caused to the Sheriff
Department’s property.
       In case number 2019022590, the court sentenced appellant
to 16 months in county jail on count 1 (destroying jail property),
reduced count 2 (vandalism) to a misdemeanor and imposed a 90-
day jail term, and granted appellant full credit for time served.
In case number 2019017863, the court reduced the battery
offense to a misdemeanor and placed appellant on probation with
terms and conditions including that she pay $3,145.25 in victim
restitution.




                                3
       Defense counsel stated “[t]he restitution amount, I thought
that the Court had previously imposed on the felony matter [in
case number 2019022590], that would become a civil judgment”
and added “I think that’s how it should remain, frankly.” The
court responded that it had not imposed a restitution order in
case number 2019022590 and expressed concern that such an
order would have “no teeth behind it.” The judge told defense
counsel “I wasn’t involved in negotiating this. . . . So if there are
deals falling through, I’ll put it over until Tuesday.” Defense
counsel replied: “If I have an issue regarding restitution and
that’s our holdup, I’m going to ask the Court to proceed. And if I
need to go back to Judge Hirsch and ask him to do something
different that can be repaired, I’ll be sure to do that.”
       The court responded: “I’m not going to proceed if this is
going to be a situation that is going to be put on calendar for a
different judge to say, You can’t do that.” Defense counsel
replied: “I understand, your Honor. Given the situation, given
the fact that I’m asking that [appellant’s] sentencing proceed and
that the Court is taking its time in ensuring that it is proceeding
so that she can get out today. I’m going to just ask the Court to
proceed. I understand what you’re saying. I understand the
logistics behind it in that the County is owed its restitution. I do
understand that.” The court then reconfirmed that appellant was
ordered to pay $3,145.25 in restitution as a condition of her
probation in case number 2019017863.
                            DISCUSSION
       Appellant contends the trial court erred in ordering her to
pay $3,145.25 in victim restitution as a condition of her probation
in case number 2019017863 because it is based on the conduct
giving rise to her convictions in case number 2019022590.




                                 4
       We agree with the People that this claim is barred by the
doctrines of waiver, forfeiture, and invited error. Although
defense counsel initially objected to the imposition of restitution
as a condition of appellant’s probation in the instant matter, she
subsequently withdrew that objection and expressly invited the
court to proceed. Appellant thus waived or forfeited her claim
that the condition must be stricken. (See People v. Jones (2003)
29 Cal.4th 1229, 1256; People v. Robertson (1989) 48 Cal.3d 18,
44.)
       Counsel also stated that he understood the court’s position
and that he wanted the court to proceed with sentencing rather
than continue the matter as proposed by the court. Because it is
clear that counsel’s decision to withdraw his objection to the
condition was a tactical one, the doctrine of invited error applies.
(People v. Coffman and Marlow (2004) 34 Cal.4th 1, 49.)
       In any event, the court did not err in ordering appellant to
pay the restitution as a condition of her probation. Trial courts
exercise broad discretion in imposing conditions of probation.
(People v. Moran (2016) 1 Cal.5th 398, 403.) A court does not
abuse its discretion in this regard unless “the condition is
‘arbitrary or capricious’ or otherwise exceeds the bounds of reason
under the circumstances.” (People v. Olguin (2008) 45 Cal.4th
375, 384.)
       “[A] condition of probation which requires or forbids
conduct which is not itself criminal is valid if that conduct is
reasonably related to the crime of which the defendant was
convicted or to future criminality.” (People v. Lent (1975) 15
Cal.3d 481, 486 (Lent).) “A condition of probation will not be held
invalid unless it ‘(1) has no relationship to the crime of which the
offender was convicted, (2) relates to conduct which is not in itself




                                 5
criminal, and (3) requires or forbids conduct which is not
reasonably related to future criminality.’ [Citation.]” (Ibid.)
This test “is conjunctive — all three prongs must be satisfied
before a reviewing court will invalidate a probation term.”
(People v. Olguin, supra, 45 Cal.4th at p. 379.)
       In Lent, our Supreme Court recognized that restitution
“has generally been deemed a deterrent to future criminality”
and that a court imposing restitution as a condition of probation
“is not limited to the transactions or amounts of which defendant
is actually convicted.” (Lent, supra, 15 Cal.3d at p. 486.)
Moreover, “‘California courts have long interpreted the trial
court’s discretion to encompass the ordering of restitution as a
condition of probation even when the loss was not necessarily
caused by the criminal conduct underlying the conviction.’”
(People v. Anderson (2010) 50 Cal.4th 19, 27.) Because
appellant’s payment of restitution for damage indisputably
caused by her criminal conduct is reasonably related to her future
criminality, the court did not abuse its discretion in ordering her
to pay such restitution as a condition of her probation.
                           DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                    PERREN, J.
We concur:



      YEGAN, Acting P. J.           TANGEMAN, J.




                                6
                    Anthony Sabo, Judge
              Superior Court County of Ventura
               ______________________________

      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Matthew Rodriguez, Acting
Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Susan Sullivan Pithey, Senior Assistant Attorney
General, Michael R. Johnson, Supervising Deputy Attorney
General, and Peggy Z. Huang, Deputy Attorney General, for
Plaintiff and Respondent.